t c no united_states tax_court highland farms inc and subsidiary petitioners v commissioner of internal revenue respondent docket no filed date p an accrual basis taxpayer operates a continuing-care residential retirement community that has five types of accommodations cluster homes or condominiums apartments a lodge a rest home and a skilled nursing health-care center the rest home and health-care center are not involved in this case the residents purchase the cluster homes or condominiums for the full purchase_price and pay the taxes insurance and utilities for their unit the cluster home or condominium owner can transfer the unit only to p which must repurchase the unit at certain percentages of the original purchase_price during the first years after purchase and thereafter at not less than percent of the original purchase_price the residents of the apartments and the lodge must pay a lump-sum entry fee before taking occupancy and must thereafter pay a monthly rent except for the first percent the entry fees for the apartments are refundable on a prescribed percentage basis over a 5-year period except for the first percent the entry fees for the lodge are refundable on a prescribed percentage basis over a 20-year period held the cluster home or condominium transactions constitute sales rather than financing arrangements so that p must include in income the net gains on the sales and is not entitled to depreciation_deductions on the units held further the entry fees do not constitute prepaid rent or advance_payments for services that must be reported in the year of receipt p's reporting of the nonrefundable or nonforfeitable portions of the entry fees each year clearly reflects income 493_us_203 96_tc_559 applied david m furr and john d kersh jr for petitioners james e gray and paul g topolka for respondent parker judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an addition_to_tax under sec_6661 in the amount of dollar_figure for the taxable_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year before the court and all rule references are to the tax_court rules_of_practice and procedure after respondent's concession the issues for decision are respondent also determined that the deficiency meets the definition of a large_corporate_underpayment under sec_6621 as in effect for determining interest for periods after date and therefore that the rate of interest on the deficiency will be increased by percent over the usual rate determined under sec_6621 respondent no longer asserts an adjustment of dollar_figure deriving from the cluster home or condominium liabilities that continued whether partially refundable entry fees paid_by residents of the apartment and lodge units are includable in income in the year of receipt as advance_payments or prepaid rent or are deposits to be reported ratably in accordance with the accrual of nonrefundable or nonforfeitable portions whether the purchase prices paid_by cluster home or condominium purchasers are sales receipt sec_3 or are loans or financing arrangements and whether petitioner highland farms inc is liable for the addition_to_tax under sec_6661 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference highland farms inc petitioner is a corporation duly organized and existing under the laws of the state of north carolina petitioner's principal_place_of_business was located in black mountain north carolina at the time it filed the petition in this case petitioner is the parent_corporation of its wholly owned subsidiary highland farms associates inc continued is the unrecognized portions of the cluster home or condominium receipts equivalent to the repurchase liabilities this concession is consistent with respondent's treating the cluster home or condominium transactions as sales in the notice_of_deficiency respondent was in effect including both the gross amount of the sales receipts and the gain from the sales the resolution of this issue will determine whether petitioner highland farms inc is allowed_depreciation for the cluster homes and condominiums petitioner operates the highland farms retirement community highland farms a continuing-care residential retirement community located in the swannanoa valley in western north carolina approximately mile west of the town of black mountain and approximately miles east of asheville during highland farms included five different types of accommodations cluster homes or condominiums apartments a lodge a rest home and a health-care center this full-service community allowed residents to proceed through different levels of independent and or assisted living accommodations if they so chose as their needs changed highland farms had numerous facilities for leisure activities and hobbies these facilities included lounges for social functions a woodworking shop arts and crafts rooms a library a music room pianos organs a greenhouse vegetable gardens a billiard room shuffleboard horseshoes croquet a whirlpool and a photography darkroom the recreational facilities were generally available without charge for most highland farms residents but petitioner charged for instruction or materials also located on the premises were a beauty salon a barber shop and a commissary petitioner made available two guest rooms at reasonable rates all references to cluster homes hereafter will also include condominiums references to condominiums however will be to the condominiums only cluster home residents were charged a monthly fee for the recreational facilities during this fee was dollar_figure per occupant not including materials cluster homes cluster homes featured individually owned units grouped in clusters of four to six units with attached carports the cluster homes were available with one two or three bedrooms cluster homes were available for purchase only and required_payment of a monthly maintenance fee in addition condominium units were available for purchase only and required_payment of a monthly maintenance fee petitioner reserved the right to increase the maintenance fee effective the first of each calendar_year with days' notice to the owners three legal documents were executed in connection with the purchase of a cluster home a deed a purchase agreement and a lease agreement petitioner's attorney charles worley drafted these documents for petitioner's use all three documents made reference to the other two documents a copy of the purchase agreement was attached to the recorded deed and the terms of the purchase agreement were also incorporated into the deed by reference pursuant to the deed petitioner bargained and sold and conveyed the cluster home unit in fee simple to the purchaser the lease agreement was for the surrounding yard the lease payment was dollar_figure per month the term of the lease ran for a term coinciding with purchaser's ownership of the cluster home terminating upon the sale_or_other_disposition by the purchaser of the cluster home the purchase agreement remained in effect as long as the owner occupied the cluster home in the purchase agreement petitioner agreed to convey and the purchaser agreed to purchase the identified unit in the case of an already existing cluster home the purchase agreement required a deposit of percent of the purchase_price upon execution of such agreement and the balance at closing if the cluster home were to be constructed the initial deposit was percent of the purchase_price upon execution of the agreement percent within days after notification that the house package had arrived at the construction site and the balance at closing cluster home owners were responsible for payment of real_estate_taxes on the cluster home and were billed by buncombe county individually for those taxes cluster home owners were responsible for maintaining homeowners' insurance on their units and were individually billed by their homeowners' insurance_company for the same cluster home owners were also responsible for payment of their utilities as billed to them individually by the utility companies petitioner was responsible for maintaining the lawns driveways exteriors of the structures and major repairs to appliances and their replacement in the event of total destruction of the cluster home the cluster home reverted back to petitioner and the owner was entitled to keep the proceeds of the insurance_policy if the destruction was only partial the owner had the option to repair the home or resell it to petitioner in its damaged condition under the latter option the repurchase price would be reduced by the cost of restoring the home the purchase agreement placed the following restrictions on total destruction was defined as destruction of over percent of the cluster home the cluster home owners each cluster home owner was required to abide by the rules and regulations of highland farms each cluster home owner was prohibited from carrying on any noxious or offensive activity in the cluster home or on the grounds of highland farms at least one occupant of the cluster home had to be years of age or older no occupant could be under years of age and no more than three persons could reside in the cluster home no cluster home owner could lease or assign any rights in the cluster home and the ground surrounding the cluster home without petitioner's express permission no cluster home owner could convey or attempt to convey by deed or otherwise any incident_of_ownership in and to the cluster home and the grounds surrounding the cluster home without petitioner's express written permission the cluster home owner could not make any structural changes or additions to the cluster home without the written consent of petitioner with the exception of the destruction provision if the owner of a cluster home desired to sell the home or died within the first years of residence petitioner was obligated to repurchase the cluster home for a certain percentage of the original purchase_price according to a schedule in the purchase agreement if this occurred within the first months from the date of purchase the repurchase price was the original price less percent each year thereafter up to years after the date of sale the repurchase price was reduced by an additional percent of the original price anytime after years the repurchase price wa sec_76 percent of the original price of the cluster home lease and maintenance fee payments that were in arrears for more than days would accumulate interest at the rate of percent per annum such payments were considered liens on the ownership of the cluster homes and were required to be paid in full with interest prior to or out of the repurchase monies cluster home owners were required to give days' notice of intent to vacate those owners who wished to move into a highland farms apartment would receive the appropriate repurchase price plus a credit towards the apartment's entry fee of percent of the cluster home purchase_price per year of cluster home occupancy up to a maximum of years where petitioner allowed structural changes it required the owners to pay the cost of the addition and amended the original purchase agreement so that the repurchase price would include not less than percent of the cost of the addition the cluster home purchasers understood that they were required to transfer the cluster home back to petitioner for a percentage of the original purchase_price petitioner has always honored its repurchase commitment petitioner has not and as a practical matter would not have allowed any cluster home owner to sell the cluster home to a third party nor would petitioner approve an owner's subletting the unit even if the potential purchaser or lessee met the residency requirements of highland farms up to the time of the trial petitioner had allowed only two transfers of ownership a cluster home owner married another cluster home owner the wife transferred title of her unit to herself and her new spouse as tenants by the entireties and petitioner repurchased the husband's unit and an owner transferred title of his unit to a grantor_trust subject_to the same terms and conditions of the purchase agreement up to the time of the trial petitioner had resold each repurchased cluster home for a price higher than its original purchase_price the parties stipulated that the testimony of the cluster home purchasers would be that the transactions were always represented to the purchasers as sales and that at no time did petitioner make representations to the purchasers either in writing or orally that the transactions were loans or mortgages or that there was a mortgagor-mortgagee or lender-borrower relationship between the parties petitioner however contends such a relationship is evident in the purchase agreement the parties also stipulated that it was the cluster home purchasers' understanding that they were required to transfer their cluster homes back to petitioner for a percentage not less than percent of the original purchase_price this was also the understanding of petitioner's president james neves although it had never happened as of the time of the trial if real_estate market prices fell petitioner would resell the repurchased cluster home for a price less than its original purchase_price apartments apartments were available in efficiency one bedroom or two bedroom units each apartment had a private patio or balcony all apartments had fully equipped kitchens electric baseboard heating cable television hookup and adequate closet space each apartment was connected to the fire alarm system and an emergency call system the apartments were linked by enclosed corridors to all facilities on the premises apartments were available only upon payment of an entry fee and monthly rent pursuant to a rental contract petitioner collected the entire entry fee before the resident moved into an apartment no interest accrued on the entry fee the monthly rent included the cost of utilities and emergency nursing services petitioner reserved the right to revise the monthly rent the entry fees and monthly rent exclusive of meals for the apartments during were as follows type of unit entry fee monthly rent efficiency dollar_figure one bedroom big_number two bedrooms big_number dollar_figure petitioner required the residents of the apartments to dine in the main dining room times per month a separate charge applied to the meal service guests were welcome at meals for a nominal charge petitioner charged the apartment residents separately for medical costs and other special services such as transportation housekeeping and laundry the rental contract did not specify the length of the agreement residents intending to terminate occupancy were required to give days' notice and were obligated to pay the rent for that period even if they vacated the premises prior to the end of the 120-day period unless a new tenant rented the unit within that time residents transferring to the health-care center were required to give only days' notice petitioner had the right to evict an apartment resident on demand for failure to keep financial accounts current if a resident was disruptive created an undue hazard to himself or others or failed to abide by the rules and regulations of highland farms petitioner had the right to terminate the rental agreement should the resident's physical or mental condition become such that continued occupancy of the apartment would pose a hazard to the resident or others petitioner in consultation with its medical staff and the resident's family would attempt to find suitable accommodation in the lodge health-care center or elsewhere the agreement would terminate in the event of destruction of the building rendering the apartment uninhabitable except the agreement would not terminate if petitioner opted to repair the building and provided the resident with accommodations during the repair period according to the rental contract the entry fee was deemed to have been earned by petitioner ten percent at the time the tenant takes occupancy of the unit ten percent during the first year of occupancy prorated on a monthly basis twenty percent during each of the next four years prorated on a monthly basis if a resident terminated the rental contract or died within the first years petitioner refunded to the resident or the resident's estate the portion of the entry fee deemed unearned however petitioner was entitled to offset against this refund any amounts due under the terms of the agreement such as health- care center charges the lodge the lodge was a 38-unit residence for those requiring hotel- type services it had two-floor elevator service the lodge offered four types of accommodations all of which had a private bath single room--residents of these units were required to eat in the main dining room three meals per day studio apartment with combination sink two-burner range and refrigerator--residents were required to eat in the main dining room at least two meals per day expanded studio apartment with larger kitchen and approximately percent more living space than a regular studio--residents were required to eat in the main dining room at least two meals per day one bedroom apartment with fully equipped kitchen full bath living dining room and bedroom with walk-in closet-- residents were required to eat one meal per day in the main dining room each of the four types of lodge accommodations required_payment of an entry fee and monthly rent in accordance with a rental contract petitioner could revise the monthly rent with a minimum of days' notice to the lodge residents separate payments were made for the meal service medical costs and other services the rental contract did not specify the length of the agreement the rights to terminate the contract of both petitioner and the resident were similar to those rights under the apartment rental contract the entry fees and monthly rent exclusive of meals for the lodge units during were as follows type of unit entry fee monthly rent single room dollar_figure studio apartment big_number expanded studio big_number one bedroom big_number dollar_figure petitioner collected the entire entry fee before the resident moved into a lodge unit if the entry fee was received more than days prior to the date of occupancy the contract called for petitioner to credit the resident with interest at the rate of percent per annum for the period between the date of deposit and the date of occupancy if the prospective resident terminated the contract prior to occupancy petitioner refunded the entry fee plus any interest less a discount of percent of the entry fee if the tenant terminated the contract or died within the first years of occupancy refunds would be made in accordance with a schedule attached to the contract subject_to a minimum discount of percent of the entry fee such a schedule is not part of the record however after the first percent the first year the balance of the entry fee is taken into income by petitioner over the next years rest home the 30-bed rest home provided 24-hour nursing care in a homelike environment many private rooms allowed residents to use their own furnishings creating a homelike atmosphere in an institutional setting all meals housekeeping and laundry services were provided the rest home did not charge an entry fee there were no adjustments in the notice_of_deficiency pertaining to the rest home health-care center the health-care center center was a 60-bed licensed skilled nursing facility to serve residents' medical needs and was approved by medicare medicaid and major insurance carriers all highland farms residents had 24-hour skilled nursing care available to them at a moment's notice nursing care could also be provided within a residence for a limited time with the prior approval of the residence director residents of highland farms unable to care for themselves in a short-term or long-term illness were given priority for a bed in the center the center offered physical speech and occupational therapy the center's social services and activities department offered full-time counseling and therapeutic recreational programs for the center's patients the center did not charge an entry fee there were no adjustments in the notice_of_deficiency pertaining to the health- care center petitioner's history when petitioner entered into this industry in most retirement facilities in existence were church-sponsored these were primarily life-care programs requiring a large nonrefundable lump-sum payment petitioner was among the first privately owned businesses to enter this field a total of individuals contributed dollar_figure each to start the company when petitioner was preparing to build its cluster homes and apartments bank financing was not available for retirement communities petitioner viewed the entry fees and the cluster home purchases as a method of financing petitioner filed a declaration of condominium declaration with the office of the register of deeds buncombe county north carolina on date the purpose of the declaration was to create a condominium development providing for individual ownership of the real_property estates consisting of the area of space contained in each dwelling_unit in said buildings and the co-ownership by the individual and separate owners thereof as tenants in common of all the remaining real_property in the declaration petitioner agreed to divide the subject property into legally described freehold estates consisting of the condominium units and one freehold estate consisting of the common area paragraph of the declaration states leasing or renting of unit is not prohibited provided however that so long as petitioner owns or control sic the highland farms retirement complex prospective tenants must first be approved by petitioner for suitability within the highland farms complex which approval shall not be unreasonably withheld petitioner filed an amendment to the declaration on date adding more units and area to the condominium as of date the overall average length of occupancy of an apartment unit by a particular resident wa sec_5 years months as of date the overall average length of occupancy of a lodge unit wa sec_2 years months petitioner's occupancy data was not analyzed on an individual resident basis petitioner opines that if occupancy were calculated on an individual resident basis the average length of occupancy would have been longer than that by unit since some residents changed apartments the actuarial life expectancies of the lodge residents10 upon their entry dates ranged from years to years a sample of of the apartment residents exhibited life expectancies at entry ranging from years to yearsdollar_figure the average length of occupancy for each unit was calculated and then the overall average length of occupancy for all units was calculated see supra note this data was compiled using the residents at the time of the analysis sometime in mid-1991 see supra note this sample was drawn by taking each eighth account beginning with the eighth account petitioner's financial and tax_accounting since its incorporation on date petitioner has consistently maintained its books_and_records and filed its corporate tax returns on the accrual_method of accounting using a taxable_year ending december its tax_accounting has been consistent with its financial_accounting on date the american institute of certified public accountants aicpa released its statement of position entitled financial_accounting and reporting by continuing care retirement communities sop sop addressed financial_accounting standards not tax_accounting standards providing guidance on applying generally_accepted_accounting_principles to transactions resulting from continuing-care contracts the provisions of sop were effective for fiscal years beginning on or after date but accounting changes made so as to conform to sop were to be applied retroactively petitioner's accountant david worley reviewed petitioner's accounting methods and found them to be in compliance with sop in its books petitioner recorded the entry fees in advance deposit account number sec_261 and sec_262 for the apartments and the lodge respectively the entry fees were not placed in escrow petitioner recorded percent of the apartment entry fees as income in the year of receipt and an additional percent per year for the next years reducing account accordingly with respect to the lodge entry fees petitioner recorded percent as income in the year of receipt and the remainder over the next years in accordance with the schedule provided to the residents as part of the rental contract reducing account accordingly similarly for federal_income_tax purposes petitioner reported as income these same portions of the entry fees for the apartments and the lodge as they became nonrefundable or nonforfeitable within that tax_year as of date account had a balance of dollar_figure and account had a balance of dollar_figure for a total of dollar_figure as of date account had a balance of dollar_figure and account a balance of dollar_figure for a total of dollar_figure thus during the accounts had net increases of dollar_figure and dollar_figure respectively for a total net increase that year of dollar_figure in its books petitioner recorded percent of the cluster home receipts as income in the year received and credited the remaining percent to an account designated as liability for repurchase petitioner's books treated a total of percent of the purchase_price as income over a 7-year period with corresponding reductions in the liability account as follows percent in year and percent per year in year sec_2 through the liability for repurchase account was never reduced below percent of the original purchase_price of the cluster home for federal_income_tax purposes petitioner did not treat the cluster home transactions as sales petitioner reported the proceeds from the cluster home transactions in accordance with that year's reductions in petitioner's liability for repurchase amounts petitioner also claimed depreciation_deductions on the cluster homes respondent audited petitioner's federal_income_tax returns for the taxable years and respondent made no changes to petitioner's method_of_accounting as a result of that audit petitioner filed its federal corporate_income_tax return form_1120 for the taxable_year based on the calendar_year using the accrual_method of accounting since late accountant david worley worley has prepared petitioner's returns and financial statements the accounting firm of deloitte haskins and sells dhs had prepared those returns and financial statements completed prior to that time worley's firm reviewed the previous work of dhs agreed with their preparation and followed the same method in reviewing petitioner's federal_income_tax return for the taxable_year respondent determined that petitioner's method_of_accounting for the entry fees did not clearly reflect income in that the entire amount of the entry fees should have been reported in the year of receipt respondent adjusted petitioner's income to include dollar_figure of unreported entry fees received through date plus dollar_figure of unreported entry fees received for taxable_year for a total adjustment of dollar_figure related to the entry fees respondent also determined that petitioner's method_of_accounting for the cluster home transactions did not clearly reflect income in that those transactions should have been accounted for as sales respondent increased petitioner's cluster home income by dollar_figure based on petitioner's stated cluster home liabilities and by dollar_figure consisting of cumulative unreported gain on cluster home sales and disallowance of cluster home depreciation claimed through taxable_year respondent has conceded the dollar_figure adjustment see supra note respondent recomputed deductions for charitable_contributions and net operating losses calculated the environmental_tax and corresponding deduction and allowed a general_business_credit carryforward on date respondent issued the notice_of_deficiency with the resultant deficiency in tax in the amount of dollar_figure and an addition for substantial_understatement_of_income_tax under sec_6661 in the amount of dollar_figure opinion entry fees respondent argues that the entry fees are prepaid rent and are includable in income in the year of receipt petitioner contends the fees are neither rent nor payment for services characterizing these deposits merely as a means of financing the construction of highland farms petitioner argues that its reporting of income from the entry fees is consistent with its method of keeping its books and is thus a proper method of accountingdollar_figure petitioner also argues that since petitioner has no guarantee it will be allowed to keep the entire amount of any petitioner also notes that its bookkeeping is in accordance with aicpa's statement of position entitled financial_accounting and reporting by continuing care retirement communities published date fee inclusion in income should be ratable as the fees are earned dollar_figure we agree with petitioner sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books the accrual_method of accounting is one permissible method of computing taxable_income sec_446 petitioner is an accrual_method taxpayer and has kept its books regularly in accordance with this method however financial_accounting and income_tax accounting methods have divergent objectives 439_us_522 given this diversity even contrariety of objectives any presumptive equivalency between tax and financial_accounting would be unacceptable id the general_rule specifying use of the taxpayer's method_of_accounting is limited to cases where such method clearly reflects income id pincite see american for the first time in its brief petitioner raised the statute_of_limitations as a defense arguing that respondent is precluded from including entry fees and cluster home receipts received during those years now barred by sec_6501 the defense of the statute_of_limitations must be affirmatively pleaded rule it is untimely for petitioner to raise it in its brief and we need not consider it 24_tc_256 rule b and rule additionally adjustments in accordance with sec_481 as these would be if respondent is correct in her position are not precluded by the statute_of_limitations 743_f2d_781 11th cir 343_f2d_568 5th cir 59_tc_272 revd on another issue 491_f2d_1226 5th cir automobile association v united_states 367_us_687 petitioner thus cannot simply rely on the consistency of its tax_accounting with its bookkeeping as a sufficient basis for upholding its treatment of income in considering the tax treatment of deposits the supreme court has held whether these payments constitute income when received however depends on the parties' rights and obligations at the time the payments are made whether these customer deposits are the economic equivalents of advance_payments and therefore taxable upon receipt must be determined by examining the relationship between the parties at the time of the deposit the individual who makes an advance_payment retains no right to insist upon the return of the funds so long as the recipient fulfills the terms of the bargain the money is its to keep the customer who submits a deposit to the taxpayer retains the right to insist upon repayment and the taxpayer therefore acquires no unfettered dominion over the money at the time of receipt 493_us_203 emphasis in original the taxpayer's unrestricted use of the funds is not dispositive id pincite- 96_tc_559 whether the taxpayer pays or accrues interest on the depositor's behalf is not a controlling factor id pincite the key is whether the taxpayer has some guarantee that he will be allowed to keep the money commissioner v indianapolis power light co supra pincite in indianapolis power light the taxpayer required customers with suspect credit to deposit an amount equal to twice the customer's estimated monthly utility bill to insure prompt payment of their bills these deposits were refundable upon the customers' demonstrations of acceptable credit the supreme court held that the utility customers' deposits were not advance_payments since the customers were under no obligation to purchase goods or services and the customers' behavior controlled the amounts of the refunds therefore the customers' deposits were not taxable_income similarly in oak industries inc v commissioner supra the deposits were intended as offsets to any unpaid fees damages to equipment or any other costs to the taxpayer due to a customer's breach the customer who performed according to his or her obligations had a right to a refund of the deposit these deposits were not taxable_income to the taxpayer in the instant case the residents of the apartments and the lodge if they decided to move out of their units had a right to a refund of a portion of their entry fees in accordance with the schedules stated in their respective rental contracts the refunds were within the residents' control and petitioner had no unfettered 'dominion' over the money at the time of receipt at the time the entry fees were paid the only amounts petitioner was guaranteed to be allowed to keep were the nonrefundable portions thus we hold that the refundable portions were not advance_payments for services or prepaid rentdollar_figure as a result the parties submitted expert reports that purported to show the fair market rental value of the units neither expert was called to testify the parties having represented to the court that their experts had met and reached agreement as to the fair market rental value of the units a joint exhibit embodying their joint conclusions was prepared and filed with the court at the conclusion of the trial that joint exhibit is neither clear continued petitioner is not required to include the entire amount of the entry fees in income in the year of receipt only the nonrefundable or nonforfeitable amounts each year constitute income petitioner included in income for a specific taxable_year those portions of the entry fees for the apartments and the lodge that became nonrefundable or nonforfeitable within that tax_year this method_of_accounting for the entry fees clearly reflects income it was an abuse_of_discretion for respondent to conclude that the fees must be included in petitioner's income for the year of receipt we hold for petitioner on this issue cluster home transactions respondent has treated the cluster home and condominium transactions as sales requiring the gain from these transactions to be included in income in the year of receipt and disallowing the depreciation_deductions petitioner took with respect to these units petitioner argues that its obligation to repurchase a cluster home or condominium unit created a security transaction in the nature of a mortgage not a sale we agree with respondent under north carolina law the test for determining whether a conveyance with an option to repurchase represents a true sale continued nor helpful to the court and on brief the parties seem unable to agree as to what their experts supposedly agreed to the court has disregarded both parties' expert reports and the experts' joint exhibit after notice petitioner could increase the monthly rental payments for the apartment or lodge units without regard to the entry fees the court rejects respondent's suggestion that the entry fees represent prepaid rent that somehow makes up for supposed below market rental rates or merely a loan with a security_interest focuses on the intent of the parties and not the form of the transaction 762_f2d_1181 4th cir citing o'briant v lee n c s e the intention to create a mortgage must be established not by simple declaration of the parties but by proof of the facts and circumstances outside the deed which are inconsistent with an absolute purchase redic v gary h watts realty co supra pincite o'briant v lee n c pincite s e pincite the north carolina supreme court has identified six factors to be considered in determining whether a transaction is a sale or a loan whether there was a debtor-creditor relationship created at the time of the transaction whether the grantor remains in possession or whether the grantee takes immediate possession of the property whether the grantor was under distress and hard-pressed for money at the time of the transaction whether the transaction originated out of an application_for a loan whether the purported sale price is less than the net_worth of the property and whether the grantor was obligated to exercise the option to repurchase redic v gary h watts realty co supra pincite citations omitted in deciding whether a transaction constitutes a sale for tax purposes this court considers whether the burdens and benefits of ownership have passed to the purported purchaser this is a question of fact to be ascertained from the intentions of the parties as evidenced by the written agreements read in the light of the attending facts and circumstances 77_tc_1221 factors considered have included whether legal_title passes how the parties treat the transaction whether an equity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property id pincite8 citations omitted the cluster home and condominium transactions arose not out of petitioner's seeking a loan but out of the purchasers' buying housing units in a retirement community petitioner made no representations to the purchasers either orally or in writing that the transactions were loans or mortgages petitioner agreed to convey in fee simple and the purchasers agreed to purchase the specified cluster home or condominium for the designated purchase_price legal_title passed from petitioner to the purchasers and the deeds were recorded the purchasers then the owners of the cluster homes or condominiums took possession of their cluster homes or condominiums and paid the property taxes the fire and liability insurance and the utility bills for the unit the owners received the proceeds of the fire and liability insurance in the event of a loss if an owner did not repair a partially destroyed cluster home or condominium petitioner would deduct the repair costs from the repurchase price while the repurchase price of a cluster home or condominium was less than its original sales_price it cannot be said that the original sales_price was less than the full value of the cluster home or condominiumdollar_figure the purchase agreement required the owners to obtain petitioner's permission to assign or convey the property this indicates that cluster home owners had the right to assign or convey their cluster homes although as a practical matter transfers had occurred in only two instances as of the time of the trial the declaration of condominium gave condominium_owners the right to lease or rent their units with petitioner's approval of the prospective tenant the declaration of condominium also provided that petitioner could not unreasonably withhold its approval on balance these facts support the conclusion that the transactions were sales rather than mortgages in the early years of its business petitioner was unable to obtain commercial financing for the construction of its retirement community and was in need of funds the accelerated payment schedule for cluster homes to be built as compared to those already built supports this however petitioner's continuing need for funds after constructing the initial units is not shown by the record in this case petitioner assumed an obligation to repurchase the cluster home or condominium for a minimum of percent of the original purchase_price when the purchaser died or decided to sell the unit if the unit were totally destroyed by fire or other petitioner points to the repurchase price in support of its contention that the transaction is a mortgage petitioner does not address the nature of the excess of the original price over the repurchase price nor the fact that the repurchase price decreases over years and then remains constant thereafter disaster the cluster home would revert to petitioner without repurchase by petitioner but the owner received the insurance proceeds additionally petitioner controlled whether it would be obligated to repurchase through its power to grant or deny permission to convey the property this obligation to repurchase was an advantage rather than a disadvantage in that petitioner by selling the cluster homes itself reaped the difference between the repurchase amounts and the higher resale prices where petitioner repurchased cluster homes and resold them petitioner received all of the profits this tends to weigh against the transactions' being sales however while the cluster home or condominium owner did not receive the benefit of any appreciation in the fair_market_value of the unit the owner was assured of receiving at least percent of the original purchase_price in the event that the real_estate market for retirement homes collapsed petitioner could bear any loss thus petitioner and the owner each had both a benefit and a detriment in the repurchase arrangement while the cluster home or condominium owner had to forgo the benefit of possible appreciation he or his estate was assured of receiving at least percent of his original purchase_price an assurance that aging members of a retirement community might find attractive particularly compared to the usual church-sponsored retirement communities that required large nonrefundable upfront payments some of the above aspects of this transaction support petitioner's proposed characterization while others support respondent's under these circumstances we believe that the most significant factor is the characterization of the parties to the transaction in their written_agreement both petitioner and the purchasers of the properties in question had a significant interest in that characterization the sale characterization used in the documents for underlying transactions gave the purchasers ownership which was potentially important for purposes of the purchasers' deduction of interest and real_estate_taxes if petitioner prevails those tax benefits and possibly others would be jeopardized in similar situations we have required taxpayers who attempt to recharacterize the written terms of a transaction to adduce strong_proof that the written contract was without economic_substance 12_f3d_583 6th cir affg tcmemo_1992_ 378_f2d_771 3d cir vacating and remanding 44_tc_549 264_f2d_305 2d cir affg 29_tc_129 petitioner has failed to produce such strong_proof based on all of the above facts and circumstances we hold that the cluster home or condominium transactions were sales in light of this petitioner had no depreciable_interest in the cluster homes or condominiums and respondent properly disallowed deductions for depreciation 279_us_333 88_tc_464 petitioner is also taxable on the net gain on the sales transactions see supra note sec_2 sec_6661 addition_to_tax sec_6661 provides for an addition_to_tax for the substantial_understatement_of_income_tax a substantial_understatement in the case of a corporation is an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 if the taxpayer has substantial_authority for the tax treatment of the item in question or if the taxpayer adequately discloses the tax treatment of the item on the return then the amount of the understatement for purposes of this section will be reduced by that portion of the understatement which is attributable to that item sec_6661 petitioner made no disclosures on its return so we need only consider whether substantial_authority exists for petitioner's tax treatment of any of the items leading to the understatement there is substantial_authority for the tax treatment of an item only if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary positions sec_1 b income_tax regs the substantial_authority standard is less stringent than a more_likely_than_not standard but stricter than a reasonable basis standard sec_1 a income_tax regs as was stated above the test under north carolina law for determining whether a conveyance with an option to repurchase represents a true sale or merely a loan with a security_interest focuses on the intent of the parties redic v gary h watts realty co f 2d pincite this intention must be established by the facts and circumstances id pincite our consideration of these facts and circumstances led to our conclusion that the cluster home and condominium transactions were sales as respondent contended however some factors supported petitioner's position given the peculiarly factual nature of the inquiry we think that petitioner can be said to have had substantial_authority for its treatment of the cluster home and condominium transactions therefore we hold that petitioner is not liable for the addition_to_tax for substantial_understatement to reflect the above holdings and respondent's concession decision will be entered under rule
